Citation Nr: 1310393	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-46 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the reduction in evaluation from 60 percent to 10 percent, effective September 1, 2008, for hypertensive vascular disease (hypertension) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to October 1987; his Form DD-214 additionally shows 22 years of prior active military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized a reduction of the Veteran's hypertensive vascular disease from 60 percent to 10 percent, effective September 1, 2008.  The Veteran timely appealed the propriety of that reduction.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The 60 percent evaluation for his hypertensive vascular disease had been in effect for more than five years at the time of the June 2008 rating decision that decreased the evaluation for that disability to 10 percent. 

2.  The January 2008 rating decision that proposed the reduction, the June 2008 rating decision, and the December 2009 statement of the case, do not reflect consideration of the provisions of 38 C.F.R. § 3.344. 


CONCLUSION OF LAW

The reduction of the evaluation for hypertensive vascular disease from 60 percent to 10 percent, effective September 1, 2008, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

As the following decision restores the Veteran's 60 percent evaluation for his hypertensive vascular disease, no further discussion with respect to the VCAA is necessary at this time.

Analysis

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2012); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2012). 

In certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

The Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination, in November 2007, prior to the reduction in the disability evaluations for his hypertensive vascular disease.  Though, the RO additionally cited the Veteran's VA treatment records from 2008-no mention of the September 1999 examination was ever made in any decision, and there was no mention of the history of the Veteran's hypertensive vascular disease from 1999 through 2008 in any of the decisions noted above.

The procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case, as the Veteran's 60 percent evaluation had been in effect for greater than 5 years at the time of the June 2008 rating decision.  

The proposed reduction in January 2008, the finalized reduction in June 2008, and the December 2009 statement of the case do not demonstrate any findings consistent with the types of findings documented above for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated is as full and complete an examination as the initial examination the rating was initially based.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the December 2009 statement of the case to the Veteran.

In short, the reduction of the hypertensive vascular disease to 10 percent disabling is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The Veteran was not given notice of 38 C.F.R. § 3.344 in the December 2009 statement of the case, or notified of the provisions of that regulation prior to any adjudication of that reduction prior to that.  Also, the decision to reduce was not in accordance with law because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 60 percent rating was established, nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  

The RO's mere findings in this case that the Veteran's hypertensive vascular disease no longer more closely approximated to a 60 percent disability evaluation are not satisfactory in this case to sustain a finding on the basis of the applicable law that the reduction was proper.  Accordingly, the action to reduce the rating is void, and the 60 percent evaluation for hypertensive vascular disease is restored as though the reductions had not occurred.  See 38 C.F.R. § 3.344(a), (b); Schafrath, supra; Kitchens, supra; Brown, supra.


ORDER

The reduction in evaluation for hypertensive vascular disease was not proper; restoration of the 60 percent evaluation is allowed, effective September 1, 2008.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


